Citation Nr: 0201215	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  99-10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  Service records show that the veteran was 
awarded the Vietnam Service Medal.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, (the RO) which denied entitlement to service 
connection for post traumatic stress disorder (PTSD).   

The September 1997 rating decision also denied entitlement to 
an increased rating for the service-connected skin disorder.  
The veteran was notified of this determination in October 
1997.  The veteran did not file a timely Notice of 
Disagreement with respect to this rating decision.  
Accordingly, that issue is not on appeal and will be 
discussed no further herein.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202, 20.302 (2001); Manlincon 
v. West, 12 Vet. App. 238 (1999). 


FINDINGS OF FACT

1.  The veteran has a medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a). 

2.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat.

3.  There is credible supporting evidence that the claimed 
stressor occurred. 

4.  Medical evidence establishes a link between his current 
symptoms and an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2001).

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in- service 
stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran's DD 214 indicates that the veteran served on 
active duty from February 1964 to February 1966 and he had 
four months and 18 days of foreign service.  The veteran was 
awarded a Vietnam Service Medal.  His military occupation was 
heavy vehicle driver.  Service medical records indicate that 
the veteran served with A Company of the 1st S & T (Supply 
and Transport) Battalion, and/or the 223rd QM (Quartermaster) 
Company at APO 96307 (Saigon area) from September 1965 to 
February 1966.  

Treatment records, dated from 1950 to 1979, by Dr. C.B., the 
veteran's private physician, indicate that the veteran was 
treated for headache and nervousness in May 1967.  Librium 
was prescribed.  The veteran was treated again for 
nervousness in August 1971.  Valium was prescribed. 

Treatment records by Dr. R.H., dated in 1979 and 1980, show 
that the veteran was treated for anxiety neurosis from 
October 1979 to March 1980.  Librium was prescribed. 

In an April 1997 statement, the veteran stated that his 
nervous condition started shortly after discharge.   

In a May 1997 statement, Dr. B.F.M. stated that the veteran 
had panic attacks since 1966.  Dr. B F.M. indicated that the 
veteran has been treated for severe anxiety and panic attacks 
since 1980.  

In a July 1997 PTSD questionnaire, the veteran indicated that 
his unit was Company A, 1st S & T Battalion, 1st Infantry 
Division.  He stated that he was assigned in Vietnam from May 
1965 to February 1966.  He indicated that he was stationed in 
South Vietnam at Dian, the 1st Infantry Division 
headquarters.  The veteran stated that he was a heavy truck 
driver and he hauled gasoline and jet fuel for choppers.  The 
veteran indicated that he delivered fuel to remote areas in 
the convoy approximately two times a week.  He stated that he 
had to pull 5000 gallons of gasoline over mines in the road 
many times.  The veteran indicated that they lost trucks 
ahead of him and behind him.  He stated the Viet Cong used 
electric charges to detonate the mines, so they could be 
selective.  The veteran indicated that he also pulled 
gasoline through fire fights.  He stated that he lost his 
friend, Wayne Balmer, to a road mine in Vietnam.    

A July 1997 VA examination report reflects a diagnosis of 
panic disorder without agoraphobia and alcohol abuse.  The 
examiner stated that the veteran had a few symptoms of post 
traumatic stress disorder.  The veteran reported that he had 
experienced considerable anxiety since age 24 and he still 
had panic attacks.   

In a July 1999 statement, Dr. A.M., the veteran's 
psychologist, stated that the veteran's problems with anxiety 
and social discomfort date back to the veteran's return from 
the military.  It was noted that the veteran had been taking 
medication for hyperarousal and anxiety since the 1960's.  
Dr. A.M. stated that the veteran had been treated for anxiety 
disorder since the 1970's and although diagnosed with anxiety 
neurosis, he met the criteria for PTSD.  Dr. A.M. noted that 
PTSD did not exist as a diagnostic category in the 1970's.  
Dr. A.M. indicated that the veteran witnessed many traumatic 
events in service.  Dr. A.M. indicated that the veteran had 
daily intrusive memories of his war experiences, severe 
anxiety in social situations which made it difficult for him 
to connect with others, and extreme difficulty being in 
enclosed areas.  Dr. A.M. stated that the veteran had 
concentration problems, lapses of memory, and severe 
hyperarousal.  Dr. A.M. indicated that the veteran had been 
able to function over the years due to the use of medication 
and self-medicating with alcohol which likely suppressed the 
symptoms of sleep disorder common with PTSD.  Dr. A. M. also 
stated that like many veterans with PTSD, the veteran tended 
to work long work hours as a means of keeping unpleasant 
memories from awareness.  Dr. A.M. interviewed the veteran 
and his spouse and reviewed the veteran's treatment records. 

At a hearing before the RO in July 2000, the veteran 
described his in-service stressors regarding the death of his 
friend and working as a truck driver in Vietnam.  (Hearing 
Transcript, 3-6).   
In March 2001, the National Personnel Records Center (NPRC) 
indicated that the RO had requested the veteran's personnel 
file showing unit assignment, dates of assignment, 
participation in combat operations, wounds in action, awards 
and decorations, and official travel outside the United 
States.  In March 2001, the NPRC stated that the record 
needed to respond to this request had been charged out of the 
file and extensive searches have failed to locate it.   

In May 2001, the RO obtained information from the Operation 
Smoking Gun website.  The RO obtained information that Wayne 
Balmer was killed on Monday, November 1, 1965.  His casualty 
type was hostile; he was a ground casualty and was killed by 
an explosive device in South Vietnam.  Wayne Balmer served in 
the Army in the 1st Infantry Division.   

A June 2001 VA examination report reveals that the veteran 
was examined by a Board of two certified psychiatrists.  The 
veteran reported that he worked as a truck driver in service 
in Vietnam.  He described the in-service stressor regarding 
the death of his friend, Wayne Balmer.  The veteran indicated 
that he thought of these events three or four times a week 
and he could not identify the trigger.  The veteran reported 
being extremely socially anxious; he periodically had anxiety 
attacks.  The veteran had poor concentration; he got lost 
easily and forgot things.  He noted that periodically, he had 
a nightmare about Vietnam.  He stated that a few times, he 
had flashbacks about Vietnam and certain smells might trigger 
the memories.    

The VA examiners indicated that based upon the review of the 
previous VA evaluation and the current interview, the 
veteran's primary diagnosis was panic disorder without 
agoraphobia.  The VA examiners noted that the veteran had 
been anxious all of his life, no doubt in part, due to his 
difficult upbringing, being raised by a schizophrenic mother 
and an uninvolved alcoholic father.  The VA examiners stated 
that although the veteran did experience some trauma in 
Vietnam, he did not meet the full criteria for PTSD.  The VA 
examiners opined that the veteran's panic disorder and 
chronic anxiety were worsened as a result of his military 
experience and that perhaps 25 percent of his impairment of 
functioning could be related back to his military service.  
The Axis I diagnosis was panic disorder without agoraphobia.  

In an August 2001 addendum, the VA examiners indicated that 
they had reviewed the veteran's claims folder.  The VA 
examiners believed that the more appropriate diagnosis was 
panic disorder without agoraphobia.  The VA examiners noted 
that the veteran had described his upbringing and the VA 
examiners believed that in all likelihood, the veteran's 
chronic anxiety and resultant panic disorder had their 
genesis in his difficult upbringing.  The VA examiners 
indicated that it was impossible to determine the exact date 
of origin of the veteran's disorder with certainty due to the 
lack of psychiatric evaluation or psychiatric records.  The 
VA examiners concluded that in all likelihood, the disorder 
appeared to preexist his military service.  The VA examiners 
opined that if the veteran did experience a panic disorder 
diagnosis prior to entering service, the stressors in 
military life in general and combat situations in particular 
would exacerbate the panic disorder.  The VA examiners 
indicated that it was speculation on their part, but it 
appeared that the veteran's military service served to 
significantly increase the level of anxiety and incidence of 
panic attacks.  In an August 2001 report of contact, one of 
the VA examiners indicated that their conclusion was based 
upon the veteran's reported history and not upon any 
objective evidence.  

In a September 2001 statement, Dr. A.M., the veteran's 
psychologist, and Dr. M.P., the veteran's psychiatrist, 
indicated that the veteran met the criteria for PTSD.  Dr. 
A.M. and Dr. M.P. stated that the veteran experienced, 
witnessed and was confronted with a situation that was life-
threatening or posed a threat to serious injury.  They noted 
that the veteran worked as a heavy truck driver in Vietnam 
and he often drove the truck through ongoing firefights, 
mined areas, and sniper fire.  It was noted that the 
veteran's friend, Wayne Balmer, was blown up in a truck and 
the veteran feared that his truck might get blown up and he 
might die.  Dr. A.M. and Dr. M.P. indicated that the 
veteran's response involved intense fear, helplessness, and 
horror.  They noted that the veteran continued to have 
nightmares and intrusive thoughts.  They indicated that the 
veteran re-experienced the traumatic events with recurrent or 
intrusive recollections, recurrent distressing dreams, 
intense psychological distress at exposure, and physiological 
reactivity.  

Dr. A.M. and Dr. M.P. indicated that the veteran had 
avoidance of stimuli manifested by efforts to avoid thoughts, 
feelings, or conversations; efforts to avoid activities, 
places, or people that arouse recollections of the trauma; 
markedly diminished interest or participation in significant 
activities; feelings of detachment or estrangement from 
others; and restricted range of affect.  They stated that the 
veteran had persistent symptoms of increased arousal 
manifested by difficulty falling or staying asleep; 
irritability or outbursts of anger; and difficulty 
concentrating.  Dr. A.M. and Dr. M.P. concluded that it was 
apparent that the veteran met the criteria for PTSD.  They 
stated that it was clear that the veteran's employment and 
social life which was within normal limits prior to military 
service was no longer normal upon return.  There was no 
evidence that the veteran's early life created problems for 
him or that an anxiety disorder was present prior to his 
military service.  

Dr. A.M. and Dr. M.P. pointed out that the VA examination 
reports dated in June 2001 and August 2001 contained a number 
of errors.  They noted that the VA examiners had indicated 
that the veteran's mother had been a schizophrenic which was 
incorrect; the veteran's mother had a nervous breakdown which 
occurred after the veteran returned from Vietnam.  Dr. A.M. 
and Dr. M.P. also pointed out that the VA examiners 
incorrectly noted that the veteran had been anxious all of 
his life due in part to his difficult upbringing.  Dr. A.M. 
and Dr. M.P. noted that the evidence showed that the veteran 
had normal peer relationships during his childhood, he worked 
from age 19 to 22, and he interacted well with people.  Dr. 
A.M. and Dr. M.P. pointed out that an anxiety disorder was 
not diagnosed upon entry into service and was not detected 
during service.  The veteran's original family records did 
not show treatment for anxiety prior to 1967, when the 
veteran was first seen for headaches and nervousness.  

At a hearing before the Board in November 2001, the veteran 
described his inservice stressors regarding the death of his 
friend, Wayne Balmer.  (Hearing Transcript, hereinafter Tr., 
4).  He also described working as a truck driver in Vietnam 
and described how he hauled fuel and oil over land mines. 
(Tr. 4).  The veteran and his spouse described how the 
veteran's personality had changed after he returned from 
Vietnam.  (Tr. 5-6).  The veteran described his current 
treatment and symptoms.  (Tr. 7-12).  

Analysis

Initial matters

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding the claim on 
appeal.  In an April 1999 statement of the case and an August 
2001 supplemental statement of the case, the RO notified the 
veteran of the pertinent law and regulations and advised the 
veteran of the evidence that was considered in the claim.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  The veteran's service medical 
records are associated with the claims folder.  The RO made 
an attempt to obtain the veteran's service personnel records.  
In March 2001, the NPRC indicated that they made extensive 
searches for the veteran's personnel records and they were 
unable to locate the veteran's file.  Thus, the Board finds 
that further efforts by the RO to obtain these records would 
be futile.  The veteran was afforded VA examinations in July 
1997 and June 2001.  Pertinent treatment records have been 
submitted by the veteran and are associated with the claims 
file.  The RO made an attempt to locate VA treatment records 
reflecting treatment of the veteran in 1970 and such records 
were not found.  The Board finds that any further efforts to 
obtain those records would be futile.  The Board notes that 
the veteran was notified of the searches for the VA treatment 
records and service personnel records and was notified of the 
results of the searches in the statement of the case and 
supplemental statement of the case.  The Board also notes 
that the veteran was afforded a hearing before the RO in July 
2000 and a hearing before the Board in November 2001.     

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the appellant or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board also notes that because this decision effects a 
complete grant of the benefit sought on appeal, appellate 
review of this claim may be conducted without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Discussion

Under the pertinent regulations, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f).

After consideration of all the evidence, the Board finds that 
the overall medical evidence is essentially in equipoise as 
to whether or not the veteran currently has PTSD.  The record 
shows that the veteran was afforded VA examinations in July 
1997 and June 2001.  In July 1997, the VA examiner concluded 
that the veteran had a panic disorder without agoraphobia and 
alcohol abuse.  The VA examiner noted that the veteran had 
symptoms of PTSD.  The June 2001 VA examination report 
indicates that the veteran was examined by a Board of two 
certified psychiatrists.  The VA psychiatrists concurred with 
the findings of the June 1997 VA examination and indicated 
that the veteran's primary diagnosis was panic disorder 
without agoraphobia.  The VA examiners stated that although 
the veteran experienced some trauma in Vietnam, he did not 
meet the criteria for PTSD.  The VA psychiatrists concluded 
that the veteran's panic and chronic anxiety were worsened as 
a result of his military service.  In an August 2001 
addendum, the VA examiners stated that they had reviewed the 
veteran's claims folder.  However, they stated that their 
conclusion was based upon the veteran's reported history of 
his upbringing and symptomatology and not upon any objective 
evidence.  

There is probative evidence of record which shows that the 
veteran has met the criteria for PTSD in accordance with 
38 C.F.R. § 4.125(a).  In a July 1999 statement, Dr. A.M., 
the veteran's psychologist, stated that the veteran met the 
criteria for a diagnosis of PTSD.  Dr. A.M. stated that the 
veteran's problems with anxiety and social discomfort date 
back to the veteran's return from the military.  Dr. A.M. 
stated that the veteran had been taking medication for 
hyperarousal and anxiety since the 1960's.  Dr. A.M. noted 
that the veteran had been treated for anxiety disorder since 
the 1970's and although diagnosed with anxiety neurosis.  Dr. 
A.M. noted that PTSD did not exist as a diagnostic category 
in the 1970's.  Dr. A.M. indicated that the veteran had daily 
intrusive memories of his war experiences and severe anxiety 
in social situations which made it difficult for him to 
connect with others and he has experienced extreme difficulty 
being in enclosed areas.  Dr. A.M. also stated that the 
veteran had concentration problems and lapses of memory and 
his hyperarousal was severe.  Dr. A.M. indicated that the 
veteran had been able to function over the years due to the 
use of anxiolytic medication and self-medicating with 
alcohol.  Dr. A.M. noted that the use of these substances in 
combination has likely suppressed the symptoms of sleep 
disorder common with PTSD.  Dr. A. M. also stated that like 
many veterans with PTSD, the veteran tended to work long work 
hours as a means of keeping unpleasant memories from 
awareness.

In a September 2001 statement, Dr. A.M., the veteran's 
psychologist, and Dr. M.P., the veteran's psychiatrist, 
indicated that the veteran met the criteria for PTSD.  The 
doctors specifically indicated how the veteran met the 
criteria for PTSD in accordance with DSM-IV.  Dr. A.M. and 
Dr. M.P. stated that the veteran experienced, witnessed and 
was confronted with a situation that was life-threatening or 
posed a threat to serious injury.  The Board notes that the 
doctors described the veteran's stressor events regarding the 
veteran's occupation as a truck driver in Vietnam and the 
death of his friend, in detail.  Dr. A.M. and Dr. M.P. 
indicated that the veteran's response to the traumatic event 
involved intense fear, helplessness, and horror.  They 
indicated that the veteran re-experienced the traumatic 
events with recurrent or intrusive recollections, recurrent 
distressing dreams, intense psychological distress at 
exposure, and physiological reactivity.  Dr. A.M. and Dr. 
M.P. indicated that the veteran had avoidance of stimuli 
manifested by efforts to avoid thoughts, feelings, or 
conversations; efforts to avoid activities, places, or people 
that arouse recollections of the trauma; markedly diminished 
interest or participation in significant activities; feelings 
of detachment or estrangement from others; and restricted 
range of affect.  They stated that the veteran had persistent 
symptoms of increased arousal manifested by difficulty 
falling or staying asleep; irritability or outbursts of 
anger; and difficulty concentrating.  Dr. A.M. and Dr. M.P. 
stated that it was clear that the veteran's employment and 
social life which was within normal limits prior to military 
service was no longer normal upon return.  They indicated 
that there was no evidence that the veteran's early life 
created problems for him or that an anxiety disorder was 
present prior to his military service.  The Board notes that 
Dr. A.M. and Dr. M.P. reviewed the veteran's private 
treatment records dated from 1950 to 1979, as did the VA 
examiners.  They also reviewed the information regarding the 
veteran's stressor events.     

After consideration of all the evidence, the Board finds that 
the overall evidence is in equipoise on the question of 
whether or not the veteran has a current diagnosis of PTSD.  
Under the circumstances, the veteran prevails with 
application of the benefit of the doubt doctrine.  VCAA; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Board 
finds that there is medical evidence of a diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a).  

The Board must next evaluate whether there is credible 
supporting evidence of record that the claimed stressor 
occurred.  The evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d).  

The evidence of record establishes that the veteran did not 
engage in combat in Vietnam.  The evidence of record show 
that the veteran was awarded a Vietnam Service medal; 
however, there is no indication that the veteran was awarded 
a medal, award or decoration indicative of combat.  
Furthermore, the veteran does not assert he engaged in combat 
with the enemy.  Since the evidence of record does not show 
that the veteran is a combat veteran, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  A veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996). 

The veteran asserts that his unit was Company A, 1st S & T 
Battalion, 1st Infantry Division.  He stated that he was 
assigned in Vietnam from May 1965 to February 1966.  He was 
stationed in South Vietnam at the 1st Infantry Division 
headquarters.  The veteran stated that his occupation was a 
heavy truck driver and he hauled gasoline and jet fuel for 
choppers.  The veteran indicated that he delivered fuel to 
remote areas in the convoy approximately two times a week.  
He stated that he had to pull 5000 gallons of gasoline over 
mines in the road.  The veteran indicated that he knows this 
was true because they lost trucks ahead of him and behind 
him.  He stated the Viet Cong used electric charges go 
detonate the mines.  The veteran indicated that he also 
pulled gasoline through fire fights.  He stated that he lost 
his friend, Wayne Balmer, to a road mine in Vietnam.   

The Board finds that there is credible supporting evidence 
that the veteran's claimed inservice stressor occurred.  As 
noted above, the RO was unable to locate the veteran's 
service personnel records.  However, the service medical 
records and the veteran's DD 214 corroborate some of the 
veteran's information regarding service in Vietnam.  For 
instance, the veteran's DD 214 indicates that the veteran 
served in active duty from February 1964 to February 1966 and 
he had four months and 18 days of foreign service.  The 
veteran was awarded a Vietnam Service Medal.  His military 
occupation was heavy vehicle driver.  Service medical records 
indicate that the veteran served with A Company of the 1st S 
& T (Supply and Transport) Battalion, and/or the 223rd QM 
(Quartermaster) Company at APO 96307 (Saigon area) from 
September 1965 to February 1966.  The RO obtained 
corroborating information that the veteran's friend, Wayne 
Balmer, was killed in Vietnam in 1965.  Information from the 
Operation Smoking Gun website indicates that Wayne Balmer was 
killed on Monday, November 1, 1965.  His casualty type was 
hostile; he was a ground casualty and was killed by an 
explosive device in South Vietnam.  Wayne Balmer served in 
the Army in the 1st Infantry Division.  The Board finds that 
there is credible supporting evidence that the claimed in-
service stressor occurred. 

Review of the records reveals that there is a link, 
established by medical evidence, between current symptoms and 
the veteran's in-service stressor.  In the September 2001 
statement, Dr. A.M., the veteran's psychologist, and Dr. 
M.P., the veteran's psychiatrist, provided a medical link 
between the veteran's inservice stressor events and the 
diagnosis of PTSD.  Dr. A.M. and Dr. M.P. stated that the 
veteran experienced, witnessed and was confronted with a 
situation that was life-threatening or posed a threat to 
serious injury.  They indicated that the veteran's stressor 
events included working as a heavy truck driver in Vietnam 
and driving through firefights, mined areas, and sniper fire, 
and the death of the veteran's friend, Wayne Balmer, who was 
killed by a mine.  The Board notes that the doctors described 
the stressor events in detail in the September 2001 
statement.  Dr. A.M. and Dr. M.P. pointed out that the 
Vietnam Veterans Memorial Directory of names validated that 
the veteran's friend died in 1965 as a result of an explosive 
device.  Dr. A.M. and Dr. M.P. indicated that the veteran's 
response involved intense fear, helplessness, and horror.  
They indicated that the veteran was fearful for his life 
everyday.  They indicated that the veteran continued to have 
nightmares and intrusive thoughts of the events and that the 
veteran re-experienced the traumatic events with recurrent or 
intrusive recollections, recurrent distressing dreams, 
intense psychological distress at exposure, and physiological 
reactivity.  

Thus, the Board finds that there is sufficient evidence in 
the record to satisfy the requirements of 38 C.F.R. 
§ 3.304(f) and to support granting service connection for 
PTSD.


ORDER

Service connection for PTSD is granted. 


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

